Citation Nr: 0603472	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-08 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In September 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In September 1996, the RO denied a petition to reopen a 
claim for service connection for a low back disability.  The 
veteran did not appeal.  

2.  Evidence received since the September 1996 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a low back disability, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision denying a petition to 
reopen a claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the RO's September 1996 RO 
decision denying a petition to reopen a claim for service 
connection for a low back disability is not new and material; 
thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (applicable to claims 
filed prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in January and July 2004 and the March 
1999 statement of the case (SOC).  The veteran was told of 
the requirements to successfully establish service connection 
and reopen a claim, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of these 
letter and the SOC, in conjunction, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the 2004 notice 
letters was subsequently considered by the RO in the July 
2005 supplemental statement of the case.  Accordingly, there 
is no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  See Statement from the 
veteran, dated September 1, 2004.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  However, VA examination is 
not required in this case because the veteran has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2005).  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In May 1953, the RO denied the veteran's claim for 
entitlement to service connection for a low back disability.  
As he did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).   

In September 1996, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a low back disability.  He was 
notified of this decision and of his appellate rights by 
letter dated September 24, 1996.  As he did not appeal, that 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).   The veteran thereafter 
sought to reopen his claim in February 1998.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).  The veteran's current application 
to reopen the claim of service connection was received prior 
to that date.

The evidence received subsequent to the September 1996 final 
RO decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's September 1996 rating decision, the 
evidence of record consisted of service medical records; a 
September 1952 letter from Dr. William K. Haas, the veteran's 
private physician; an April 1953 VA examination report; and 
private treatment records from Stanford University Medical 
Center dated in 1989.  

The service medical records showed that the veteran was 
diagnosed as having severe right side lumbago, cause 
undetermined.  Separation examination reported the veteran's 
physical condition, including his musculoskeletal system, as 
normal.  The September 1952 letter from Dr. Haas stated that 
upon examination, slight spasm of the low back muscles was 
observed.  During the April 1953 VA examination report, the 
veteran stated that he had spontaneous pain in the middle of 
his back in 1944 and that in December 1944 he was hit in the 
back by a plane stabilizer, for which he was hospitalized.  
At that time, he complained of fatigue and chronic aching of 
the back.  The veteran was diagnosed as having a history of 
lumbago.  Records from Stanford University Medical Center 
indicate that magnetic resonance imaging (MRI) in July 1989 
showed a small, mid-line, L4-L5 disc herniation.  In November 
1989, the veteran underwent lumbar laminectomy.  He was 
discharged on December 1, 1989 with a postoperative diagnosis 
of a herniated lumbar disc L3-4 on the right.   

The additional evidence received since the September 1996 
rating decision consists of Palo Alto VA facility medical 
records.  These records show that the veteran underwent 
another laminectomy in November 2001.  In November 2002, he 
stated that he did not experience back pain since his last 
surgery, but had difficulty walking.  In February and March 
2003, the veteran complained of lower back pain and stiffness 
and was referred to physical therapy.

New and material evidence has not been received.  The 
veteran's contentions that his low back disorder is related 
to his active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1996, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the veteran lacks medical expertise 
and is not qualified to offer medical opinions; therefore, 
his statements are not material.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Further, the medical records showing treatment for and 
diagnoses of a low back disorder many years after service are 
cumulative. There was medical evidence before the RO in 1996 
showing that the veteran suffered from a post-service low 
back disorder.  There are no medical opinions contained in 
these records indicating that the veteran's low back disorder 
had its onset during active service or is related to any in-
service disease or injury.

Medical records that do not mention a low back disorder, even 
if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to September 1996 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a low back disorder.  38 C.F.R. § 3.156(a) 
(2001).


ORDER

The application to reopen the claim for service connection 
for a low back disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


